                8:18-cv-03587-TMC                 Date Filed 06/11/19      Entry Number 21          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina


 LM Insurance Corporation, an Illinois corporation,
                            Plaintiff                             )
                         v.                                       )       Civil Action No.     8-18-cv-3587-TMC
          Coes Roofing of Anderson LLC,                           )
     a South Carolina limited liability company;                  )
         ***Debra Weatherly, individually,                        )
                         Defendant(s)


                                    DEFAULT JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff, LM Insurance Corportion, recover from the defendant, Coes Roofing of Anderson LLC, the amount of
five hundred twenty-three thousand, two hundred fifty-two dollars and eighty-one cents ($523,252.81), plus prejudgment
interest in the amount of sixty-four thousand, three hundred seventy-four dollars and seventy-four cents ($64, 374.74);
plus postjudgment interest at the rate of 2.05 %, along with costs.


  other: Defendant Debra Weatherly was terminated on February 12, 2019 via granting of Plaintiff’s motion [ECF
Order #10].


This action was (check one):


 decided by the Honorable Timothy M. Cain.


Date: June 11, 2019                                                      CLERK OF COURT


                                                                                   s/L K McAlister, Deputy Clerk
                                                                                    Signature of Clerk or Deputy Clerk
